 



Exhibit 10.01
EXECUTION COPY
U.S. $1,000,000,000
BRIDGE CREDIT AGREEMENT
Dated as of January 31, 2007
Among
INTUIT INC.
as Borrower
and
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
and
CITICORP NORTH AMERICA, INC.
as Administrative Agent
and
CHASE LINCOLN FIRST COMMERCIAL CORPORATION
as Syndication Agent
and
CITIGROUP GLOBAL MARKETS INC.
and
J.P. MORGAN SECURITIES INC.
as Arrangers

 



--------------------------------------------------------------------------------



 



         
ARTICLE I
       
 
       
SECTION 1.01. Certain Defined Terms
    1  
 
       
SECTION 1.02. Computation of Time Periods
    8  
 
       
SECTION 1.03. Accounting Terms
    9  
 
       
ARTICLE II
       
 
       
SECTION 2.01. The Advances
    9  
 
       
SECTION 2.02. Making the Advances
    9  
 
       
SECTION 2.03. Fees
    10  
 
       
SECTION 2.04. Termination or Reduction of the Commitments
    10  
 
       
SECTION 2.05. Repayment of Advances
    10  
 
       
SECTION 2.06. Interest on Advances
    10  
 
       
SECTION 2.07. Interest Rate Determination
    11  
 
       
SECTION 2.08. Optional Conversion of Advances
    12  
 
       
SECTION 2.09. Prepayments of Advances
    12  
 
       
SECTION 2.10. Increased Costs
    13  
 
       
SECTION 2.11. Illegality
    13  
 
       
SECTION 2.12. Payments and Computations
    13  
 
       
SECTION 2.13. Taxes
    14  
 
       
SECTION 2.14. Sharing of Payments, Etc.
    15  
 
       
SECTION 2.15. Evidence of Debt
    16  
 
       
SECTION 2.16. Use of Proceeds
    16  
 
       
ARTICLE III
       
 
       
SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01
    16  
 
       
SECTION 3.02. Conditions Precedent to Each Borrowing.
    17  
 
       
SECTION 3.03. Determinations Under Section 3.01
    18  

 



--------------------------------------------------------------------------------



 



         
ARTICLE IV
       
 
       
SECTION 4.01. Representations and Warranties of the Borrower
    18  
 
       
ARTICLE V
       
 
       
SECTION 5.01. Affirmative Covenants
    19  
 
       
SECTION 5.02. Negative Covenants
    21  
 
       
SECTION 5.03. Financial Covenants
    23  
 
       
ARTICLE VI
       
 
       
SECTION 6.01. Events of Default
    24  
 
       
ARTICLE VII
       
 
       
SECTION 7.01. Authorization and Action
    25  
 
       
SECTION 7.02. Agent’s Reliance, Etc.
    25  
 
       
SECTION 7.03. CNAI and Affiliates
    26  
 
       
SECTION 7.04. Lender Credit Decision
    26  
 
       
SECTION 7.05. Indemnification
    26  
 
       
SECTION 7.06. Successor Agent
    27  
 
       
SECTION 7.07. Other Agents.
    27  
 
       
ARTICLE VIII
       
 
       
SECTION 8.01. Amendments, Etc.
    27  
 
       
SECTION 8.02. Notices, Etc.
    27  
 
       
SECTION 8.03. No Waiver; Remedies
    28  
 
       
SECTION 8.04. Costs and Expenses
    28  
 
       
SECTION 8.05. Right of Set-off
    29  
 
       
SECTION 8.06. Binding Effect
    29  
 
       
SECTION 8.07. Assignments and Participations
    29  
 
       
SECTION 8.08. Confidentiality
    31  

ii



--------------------------------------------------------------------------------



 



         
SECTION 8.09. Governing Law
    31  
 
       
SECTION 8.10. Execution in Counterparts
    31  
 
       
SECTION 8.11. Jurisdiction, Etc.
    31  
 
       
SECTION 8.12. Patriot Act Notice
    32  
 
       
SECTION 8.13. Waiver of Jury Trial
    33  

iii



--------------------------------------------------------------------------------



 



Schedules
Schedule I — List of Applicable Lending Offices
Schedule 5.02(a) — Existing Liens
Schedule 5.02(d) — Existing Subsidiary Debt
Exhibits

         
Exhibit A
  -   Form of Note
Exhibit B
  -   Form of Notice of Borrowing
Exhibit C
  -   Form of Assignment and Acceptance
Exhibit D
  -   Form of Opinion of Counsel for the Borrower

iv



--------------------------------------------------------------------------------



 



BRIDGE CREDIT AGREEMENT
Dated as of January 31, 2007
          INTUIT INC., a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, CHASE LINCOLN FIRST COMMERCIAL
CORPORATION, as syndication agent, and CITICORP NORTH AMERICA, INC. (“CNAI”), as
administrative agent (the “Agent”) for the Lenders (as hereinafter defined),
agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Acquisition” means the consummation of the transactions contemplated by
the Merger Agreement.
     “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance (each
of which shall be a “Type” of Advance).
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
     “Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at 388 Greenwich Street, New York, New York 10013,
Account No. 36852248, Attention: Bank Loan Syndications.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
     “Applicable Margin” means (a) for Base Rate Advances, 0% per annum and
(b) for Eurodollar Rate Advances, 0.40% per annum.
     “Applicable Percentage” means (a) prior to the Effective Date, 0.04% per
annum and (b) on and after the Effective Date, 0.08% per annum.
     “Applicable Utilization Fee” means, as of any date that the aggregate
Advances exceed 50% of the aggregate Commitments, 0.05% per annum.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the highest of:
     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate;

 



--------------------------------------------------------------------------------



 



     (b) the sum (adjusted to the nearest 1/4 of 1% or, if there is no nearest
1/4 of 1%, to the next higher 1/4 of 1%) of (i) 1/2 of 1% per annum, plus
(ii) the rate obtained by dividing (A) the latest three-week moving average of
secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average (adjusted to the basis of a year of 360 days) being
determined weekly on each Monday (or, if such day is not a Business Day, on the
next succeeding Business Day) for the three-week period ending on the previous
Friday by Citibank on the basis of such rates reported by certificate of deposit
dealers to and published by the Federal Reserve Bank of New York or, if such
publication shall be suspended or terminated, on the basis of quotations for
such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, by (B) a percentage equal
to 100% minus the average of the daily percentages specified during such
three-week period by the Board of Governors of the Federal Reserve System (or
any successor) for determining the maximum reserve requirement (including, but
not limited to, any emergency, supplemental or other marginal reserve
requirement) for Citibank with respect to liabilities consisting of or including
(among other liabilities) three-month U.S. dollar non-personal time deposits in
the United States, plus (iii) the average during such three-week period of the
annual assessment rates estimated by Citibank for determining the then current
annual assessment payable by Citibank to the Federal Deposit Insurance
Corporation (or any successor) for insuring U.S. dollar deposits of Citibank in
the United States; and
     (c) 1/2 of one percent per annum above the Federal Funds Rate.
     “Base Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(i).
     “Borrower Information” has the meaning specified in Section 8.08.
     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type made by each of the Lenders pursuant to Section 2.01.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.
     “Citibank” means Citibank, N.A.
     “Commitment” means as to any Lender (a) the amount set forth opposite such
Lender’s name on the signature pages hereof or (b) if such Lender has entered
into an Assignment and Acceptance, the amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 8.07(_), as such amount may
be reduced pursuant to Section 2.04.
     “Confidential Information” means information that the Borrower furnishes to
the Agent or any Lender in a writing designated as confidential, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to the Agent or such Lender from a source
other than the Borrower.
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.07 or
2.08.
     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of business of such Person that are (i) not
overdue by more than 60 days or (ii) contested in good faith by appropriate
proceedings and as to which

2



--------------------------------------------------------------------------------



 



appropriate reserves are maintained by such Person), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all net obligations of
such Person in respect of Hedge Agreements entered into with a particular
counterparty (determined as of any date as the amount such Person would be
required to pay to its counterparty in accordance with the terms thereof as if
terminated on such date of determination), (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below and other payment obligations
(collectively, “Guaranteed Debt”) guaranteed directly or indirectly in any
manner by such Person, or in effect guaranteed directly or indirectly by such
Person through an agreement (1) to pay or purchase such Guaranteed Debt or to
advance or supply funds for the payment or purchase of such Guaranteed Debt,
(2) to purchase, sell or lease (as lessee or lessor) property, or to purchase or
sell services, primarily for the purpose of enabling the debtor to make payment
of such Guaranteed Debt or to assure the holder of such Guaranteed Debt against
loss, (3) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (4) otherwise to
assure a creditor against loss, and (i) all Debt referred to in clauses
(a) through (h) above (including Guaranteed Debt) secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt.
     “Debt for Borrowed Money” means, as at any date of determination, all items
that, in accordance with GAAP, would be classified as indebtedness on a
Consolidated balance sheet of the Borrower and its Subsidiaries.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Disclosed Litigation” has the meaning specified in Section 3.01(b).
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Agent.
     “EBITDA” means, for any period, net income (or net loss) plus the sum of
(a) interest expense, (b) income tax expense, (c) depreciation expense,
(d) amortization expense, (e) non-cash extraordinary losses (including, without
limitation, charges for impairment of goodwill) and (f) share based non-cash
compensation expense, and minus the sum of (x) non-cash extraordinary gains and
(y) interest income, in each case determined in accordance with GAAP for such
period.
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected in accordance
with Section 8.07, the Borrower, such approval not to be unreasonably withheld
or delayed; provided, however, that neither the Borrower nor an Affiliate of the
Borrower shall qualify as an Eligible Assignee.
     “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent

3



--------------------------------------------------------------------------------



 



order or consent agreement arising pursuant to or based upon any Environmental
Law, Environmental Permit or Hazardous Materials or arising from alleged injury
or threat of injury to health, safety or the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.
     “Environmental Law” means any federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, judgment, decree or judicial or
agency interpretation, policy or guidance relating to pollution or protection of
the environment, health, safety or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
     “ERISA Event” means (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.
     “Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) appearing on

4



--------------------------------------------------------------------------------



 



Moneyline Telerate Markets Page 3750 (or any successor page) as the London
interbank offered rate for deposits in U.S. dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of 1/16
of 1% per annum, if such average is not such a multiple) of the rate per annum
at which deposits in U.S. dollars are offered by the principal office of each of
the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such Reference Bank’s
Eurodollar Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period by
(b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period. If the Moneyline Telerate Markets Page 3750 (or any
successor page) is unavailable, the Eurodollar Rate for any Interest Period for
each Eurodollar Rate Advance comprising part of the same Borrowing shall be
determined by the Agent on the basis of applicable rates furnished to and
received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period, subject, however, to the provisions of
Section 2.07.
     “Eurodollar Rate Advance” means an Advance that bears interest as provided
in Section 2.06(a)(ii).
     “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
     “Events of Default” has the meaning specified in Section 6.01.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “GAAP” has the meaning specified in Section 1.03.
     “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar interest rate or exchange rate
hedging agreements.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar

5



--------------------------------------------------------------------------------



 



Rate Advances, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two, three or six months, and subject to
clause (c) of this definition, nine months or other period, as the Borrower may,
upon notice received by the Agent not later than 11:00 A.M. (New York City time)
on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:
     (a) the Borrower may not select any Interest Period that ends after the
Termination Date;
     (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (c) the Borrower shall not be entitled to select an Interest Period having
duration of nine months or other period unless, by 2:00 P.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
each Lender notifies the Agent that such Lender will be providing funding for
such Borrowing with such Interest Period (the failure of any Lender to so
respond by such time being deemed for all purposes of this Agreement as an
objection by such Lender to the requested duration of such Interest Period);
provided that, if any or all of the Lenders object to the requested duration of
such Interest Period, the duration of the Interest Period for such Borrowing
shall be one, two, three or six months, as specified by the Borrower in the
applicable Notice of Borrowing as the desired alternative to an Interest Period
of nine months or such other period;
     (d) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (e) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Lenders” means the Initial Lenders and each Person that shall become a
party hereto pursuant to Section 8.07.
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, including, without limitation, the lien or retained security title of
a conditional vendor and any easement, right of way or other encumbrance on
title to real property.
     “Material Adverse Change” means any material adverse change in the
business, financial condition or operations of the Borrower and its Subsidiaries
taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, financial condition or operations of the Borrower and its Subsidiaries
taken as a whole, (b) the rights and remedies of the Agent or any Lender under
this Agreement or any Note or (c) the ability of the Borrower to perform its
obligations under this Agreement or any Note.

6



--------------------------------------------------------------------------------



 



     “Merger Agreement” means that certain Agreement and Plan of Merger, dated
as of November 29, 2006, by and among the Borrower, Durango Acquisition
Corporation and Digital Insight Corporation
     “Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
     “Net Cash Proceeds” means, with respect to the incurrence or issuance of
any debt or the sale or issuance of any equity interests by the Borrower or any
of its Subsidiaries, the aggregate amount of cash received from time to time
(whether as initial consideration or through payment or disposition of deferred
consideration but only as and when received) by or on behalf of such Person in
connection with such transaction after deducting therefrom only (without
duplication) (a) brokerage commissions, underwriting fees and discounts, legal
and accounting fees, filing fees, finder’s fees and other similar fees and
commissions and expenses, (b) costs of any related hedging transactions, and
(c) the amount of taxes payable in connection with or as a result of such
transaction.
     “Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.15 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
     “Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 30 days or
that are being contested in good faith and by appropriate proceedings and for
which any reserves required by generally accepted accounting principles have
been established; (c) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; (d) easements, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes; (e) Liens to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business; (f) landlords’ Liens under leases to which such Person is a party;
(g) Liens consisting of leases, subleases, licenses or sublicenses granted to
others and not interfering in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole, and any interest or title of a
lessor or licensor under any lease or license, as applicable; (h) Liens arising
solely by virtue of any statutory or common law provision relating to banker’s
Liens, rights of set-off or similar rights and remedies as to deposit accounts
or other funds maintained with a creditor depository institution and
(i) restrictions on funds held for payroll customers pursuant to obligations to
such customers.

7



--------------------------------------------------------------------------------



 



     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Reference Banks” means CNAI and Chase Lincoln First Commercial
Corporation.
     “Register” has the meaning specified in Section 8.07(d).
     “Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least a majority in interest of the Commitments.
     “Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.
     “Solvent” means, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
     “Termination Date” means the earlier of (a) 364 days after the Effective
Date and (b) the date of termination in whole of the Commitments pursuant to
Section 2.04 or 6.01.
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

8



--------------------------------------------------------------------------------



 



          SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(e) (“GAAP”).
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
          SECTION 2.01. The Advances. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Advances to the Borrower from time
to time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount not to exceed at any time outstanding
such Lender’s Commitment. Each Borrowing shall be in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and shall
consist of Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender’s
Commitment, the Borrower may borrow under this Section 2.01, prepay pursuant to
Section 2.09 and reborrow under this Section 2.01.
          SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on
notice, given not later than (x) 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances or (y) 11:00 A.M. (New York
City time) on the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by the Borrower to the Agent, which shall give
to each Lender prompt notice thereof by telecopier. Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed immediately
in writing, or telecopier in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurodollar Rate Advances,
initial Interest Period for each such Advance. Each Lender shall, before 1:00
P.M. (New York City time) on the date of such Borrowing make available for the
account of its Applicable Lending Office to the Agent at the Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Agent will make such funds available to the
Borrower at the Agent’s address referred to in Section 8.02.
          (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $5,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.07 or 2.11 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than six separate Borrowings.
          (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
          (d) Unless the Agent shall have received notice from a Lender prior to
the time of any Borrowing that such Lender will not make available to the Agent
such Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of

9



--------------------------------------------------------------------------------



 



the Borrower, the interest rate applicable at the time to Advances comprising
such Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If
such Lender shall repay to the Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Advance as part of such Borrowing for
purposes of this Agreement.
          (e) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
          SECTION 2.03. Fees. (a) Facility Fee. The Borrower agrees to pay to
the Agent for the account of each Lender a facility fee on the aggregate amount
of such Lender’s Commitment from the date hereof in the case of each Initial
Lender and from the effective date specified in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other Lender until the
Termination Date at a rate per annum equal to the Applicable Percentage in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December, commencing March 31, 2007, and on the
Termination Date.
          (b) Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Borrower and
the Agent.
          SECTION 2.04. Termination or Reduction of the Commitments. (a)
Optional. The Borrower shall have the right, upon at least three Business Days’
notice to the Agent, to terminate in whole or reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof.
          (b) Mandatory. The aggregate Commitments of the Lenders shall be
automatically and permanently ratably reduced (i) on the date and by the amount
of the receipt by the Borrower or any of its Subsidiaries of Net Cash Proceeds
from (A) from issuance of equity or equity linked securities (other than
pursuant to stock options and other equity benefit plans or pursuant to the
issuance of equity or equity linked securities by any Subsidiaries of the
Borrower to the Borrower or any of its other Subsidiaries) or (B) the incurrence
or issuance of debt for borrowed money (other than pursuant to working capital
lines of credit entered into by the Borrower’s subsidiaries that are organized
under the laws of any jurisdiction other than the United States or any political
subdivision thereof or pursuant to intercompany borrowings) and (ii) on the date
that the Borrower or any of its Subsidiaries enters into a bank credit facility
(other than working capital lines of credit entered into by the Borrower’s
subsidiaries that organized under the laws of any jurisdiction other than the
United States or any political subdivision thereof), in the amount of the
commitments of the lenders thereunder.
          SECTION 2.05. Repayment of Advances. The Borrower shall repay to the
Agent for the ratable account of the Lenders on the Termination Date the
aggregate principal amount of the Advances then outstanding.
          SECTION 2.06. Interest on Advances. (a) Scheduled Interest. The
Borrower shall pay interest on the unpaid principal amount of each Advance owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:
     (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin plus (z) the Applicable
Utilization Fee, if applicable, payable in arrears quarterly on the last day of
each March, June, September and December during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.
     (ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin plus (z) the
Applicable Utilization Fee, if applicable, payable in arrears on the last day of
such Interest Period and, if such Interest Period has a duration of more than
three months, on each day that occurs during such

10



--------------------------------------------------------------------------------



 



Interest Period every three months from the first day of such Interest Period
and on the date such Eurodollar Rate Advance shall be Converted or paid in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a), the Agent may, and upon the
request of the Required Lenders shall, require the Borrower to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Advance owing to
each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above,
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.
          SECTION 2.07. Interest Rate Determination. (a) Each Reference Bank
agrees to furnish to the Agent timely information for the purpose of determining
each Eurodollar Rate. If any one or more of the Reference Banks shall not
furnish such timely information to the Agent for the purpose of determining any
such interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.06(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.06(a)(ii).
          (b) If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.
          (c) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
          (d) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.
          (e) Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.
          (f) If Moneyline Telerate Markets Page 3750 is unavailable and fewer
than two Reference Banks furnish timely information to the Agent for determining
the Eurodollar Rate for any Eurodollar Rate Advances,
     (i) the Agent shall forthwith notify the Borrower and the Lender that the
interest rate cannot be determined for such Eurodollar Rate Advances,

11



--------------------------------------------------------------------------------



 



     (ii) with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance), and
     (iii) the obligation of the Lender to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lender that the circumstances causing
such suspension no longer exist.
          SECTION 2.08. Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.07 and 2.11, Convert all
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(b) and no Conversion of any Advances shall result in
more separate Borrowings than permitted under Section 2.02(b). Each such notice
of a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.
          SECTION 2.09. Prepayments of Advances. (a) Optional. The Borrower may,
upon notice at least three Business Days’ prior to the date of such prepayment,
in the case of Eurodollar Rate Advances, and not later than 11:00 A.M. (New York
City time) on the date of such prepayment, in the case of Base Rate Advances, to
the Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event of any such prepayment of a Eurodollar Rate Advance, the Borrower
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(c).
          (b) Mandatory Prepayments. (i) The Borrower shall, within two Business
Days of the date of receipt thereof, and in the amount of the receipt by the
Borrower or any of its Subsidiaries of Net Cash Proceeds from (A) from issuance
of equity or equity linked securities (other than pursuant to stock options and
other equity benefit plans or pursuant to the issuance of equity or equity
linked securities by any Subsidiaries of the Borrower to the Borrower or any of
its other Subsidiaries) or (B) the incurrence or issuance of debt for borrowed
money (other than pursuant to working capital lines of credit entered into by
the Borrower’s subsidiaries that are organized under the laws of any
jurisdiction other than the United States or any political subdivision thereof
or pursuant to intercompany borrowings), repay the Advances comprising part of
the same Borrowing ratably in an aggregate amount equal to the amount of such
Net Cash Proceeds.
          (ii) The Borrower shall, on the date that the Borrower or any of its
Subsidiaries enters into a bank credit facility (other than working capital
lines of credit entered into by the Borrower’s subsidiaries that organized under
the laws of any jurisdiction other than the United States or any political
subdivision thereof), repay the Advances comprising part of the same Borrowing
ratably in an aggregate amount equal to the amount of the commitments of the
lenders thereunder.
          (iii) Each prepayment made pursuant to this Section 2.09(b) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurodollar
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 8.04(c). The
Agent shall give prompt notice of any prepayment required under this
Section 2.09(b) to the Borrower and the Lenders.

12



--------------------------------------------------------------------------------



 



          SECTION 2.10. Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request made or issued
after the date hereof from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances (excluding for purposes of this Section 2.10 any such
increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.13 shall govern) and (ii) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then the
Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost;
provided, however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. A certificate as to the amount of such
increased cost, submitted to the Borrower and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.
          (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type, then, upon demand by such
Lender (with a copy of such demand to the Agent), the Borrower shall pay to the
Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend hereunder. A certificate as to such amounts
submitted to the Borrower and the Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.
          SECTION 2.11. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, (a) each Eurodollar Rate Advance will automatically,
upon such demand, Convert into a Base Rate Advance or an Advance that bears
interest at the rate set forth in Section 2.06(a)(i), as the case may be, and
(b) the obligation of the Lenders to make Eurodollar Rate Advances or to Convert
Advances into Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
          SECTION 2.12. Payments and Computations. (a) The Borrower shall make
each payment hereunder, irrespective of any right of counterclaim or set-off,
not later than 1:00 P.M. (New York City time) on the day when due in U.S.
dollars to the Agent at the Agent’s Account in same day funds. The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or facility fees ratably (other than amounts payable
pursuant to Section 2.10, 2.13 or 8.04(c)) to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon its acceptance of an Assignment and Acceptance
and recording of the information contained therein in the Register pursuant to
Section 8.07(c), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.
          (b) All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurodollar Rate or the Federal Funds
Rate and of facility fees shall be made by the Agent on the basis of a year of
360 days, in each

13



--------------------------------------------------------------------------------



 



case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest or facility fees are
payable. Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.
          (c) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
          (d) Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.
          SECTION 2.13. Taxes. (a) Any and all payments by the Borrower to or
for the account of any Lender or the Agent hereunder or under the Notes or any
other documents to be delivered hereunder shall be made, in accordance with
Section 2.12 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or any other documents to be delivered hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.13) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).
          (c) The Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.13) imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under the Notes or any other documents to be

14



--------------------------------------------------------------------------------



 



delivered hereunder by or on behalf of the Borrower through an account or branch
outside the United States or by or on behalf of the Borrower by a payor that is
not a United States person, if the Borrower determines that no Taxes are payable
in respect thereof, the Borrower shall furnish, or shall cause such payor to
furnish, to the Agent, at such address, an opinion of counsel acceptable to the
Agent stating that such payment is exempt from Taxes. For purposes of this
subsection (d) and subsection (e), the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code.
          (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrower (but only so long as such Lender remains lawfully able to do so),
shall provide each of the Agent and the Borrower with two original Internal
Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, certifying that such
Lender is exempt from or entitled to a reduced rate of United States withholding
tax on payments pursuant to this Agreement or the Notes. If the form provided by
a Lender at the time such Lender first becomes a party to this Agreement
indicates a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes unless and
until such Lender provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such form; provided, however, that,
if at the date of the Assignment and Acceptance pursuant to which a Lender
assignee becomes a party to this Agreement, the Lender assignor was entitled to
payments under subsection (a) in respect of United States withholding tax with
respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Lender assignee on such date. If any
form or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN
or W-8ECI, that the Lender reasonably considers to be confidential, the Lender
shall give notice thereof to the Borrower and shall not be obligated to include
in such form or document such confidential information.
          (f) For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form, certificate or other document
described in Section 2.13(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.13(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrower shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.
          (g) Any Lender claiming any additional amounts payable pursuant to
this Section 2.13 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
          SECTION 2.14. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than
pursuant to Section 2.10, 2.13 or 8.04(c)) in excess of its ratable share of
payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender

15



--------------------------------------------------------------------------------



 



so purchasing a participation from another Lender pursuant to this Section 2.14
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.
          SECTION 2.15. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount up to the Commitment
of such Lender.
          (b) The Register maintained by the Agent pursuant to Section 8.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assignment and Acceptance delivered to and accepted by it, (iii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iv) the amount of any sum received by
the Agent from the Borrower hereunder and each Lender’s share thereof.
          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.
          SECTION 2.16. Use of Proceeds. The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) solely for
the payment of cash consideration required to consummate the Acquisition and to
pay costs and expenses related thereto.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
          SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:
     (a) There shall have occurred no Material Adverse Change since July 31,
2006.
     (b) There shall exist no action, suit, investigation, litigation or
proceeding affecting the Borrower or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) would be
reasonably likely to have a Material Adverse Effect other than the matters
described in the Borrower’s filings made prior to the date hereof with the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended (the “Disclosed Litigation”) or (ii) purports to affect the legality,
validity or enforceability of this Agreement or any Note or the consummation of
the transactions contemplated hereby.
     (c) The Lenders shall have been given such access to the management,
records, books of account, contracts and properties of the Borrower and its
Subsidiaries as they shall have reasonably requested.

16



--------------------------------------------------------------------------------



 



     (d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.
     (e) The Borrower shall have notified each Lender and the Agent in writing
as to the proposed Effective Date.
     (f) The Borrower shall have paid all accrued fees and all reasonable
documented out of pocket costs and expenses of the Agent and the Lenders
(including the accrued fees and expenses of counsel to the Agent).
     (g) On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Borrower, dated the Effective Date, stating
that:
     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
     (ii) No event has occurred and is continuing that constitutes a Default.
     (h) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:
     (i) The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.15.
     (ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.
     (iii) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes and the other documents
to be delivered hereunder.
     (iv) A favorable opinion of Fenwick & West LLP, counsel for the Borrower,
substantially in the form of Exhibit D hereto.
     (v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
in form and substance satisfactory to the Agent.
     (i) All of the conditions precedent to the consummation of the Acquisition
(other than the payment of the proceeds of Advances) shall have been satisfied
substantially in accordance with the Purchase Agreement, with no amendment,
modification or waiver adverse to the interests of the Lenders in any material
respect except as agreed to by the Required Lenders.
          SECTION 3.02. Conditions Precedent to Each Borrowing. The obligation
of each Lender to make a Advance on the occasion of each Borrowing shall be
subject to the conditions precedent that the Effective Date shall have occurred
and on the date of such Borrowing (a) the following statements shall be true
(and each of the giving of the applicable Notice of Borrowing and the acceptance
by the Borrower of the proceeds of such

17



--------------------------------------------------------------------------------



 



Borrowing shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing such statements are true):
     (i) the representations and warranties contained in Section 4.01 (except
the representations set forth in the last sentence of subsection (e) thereof and
in subsection (f)(i) thereof) are correct on and as of such date, before and
after giving effect to such Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, and
     (ii) no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default;
and (b) the Agent shall have received such other approvals, opinions or
documents as the Required Lenders through the Agent may reasonably request.
          SECTION 3.03. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Borrower,
by notice to the Lenders, designates as the proposed Effective Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:
     (a) The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.
     (b) The execution, delivery and performance by the Borrower of this
Agreement and the Notes to be delivered by it, and the consummation of the
transactions contemplated hereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s charter or by-laws or (ii) law or any contractual
restriction binding on or affecting the Borrower, other than violations of
contractual restrictions that could not reasonably be expected to result in a
Material Adverse Effect or result in the imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Borrower of this Agreement or the Notes to be delivered by it.
     (d) This Agreement has been, and each of the Notes to be delivered by it
when delivered hereunder will have been, duly executed and delivered by the
Borrower. This Agreement is, and each of the Notes when delivered hereunder will
be, the legal, valid and binding obligation of the Borrower enforceable against
the Borrower in accordance with their respective terms subject to
(i) bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general application affecting the rights and remedies of creditors and (ii)
general principles of equity, regardless of whether applied in proceedings in
equity or at law.
     (e) The Consolidated balance sheet of the Borrower and its Subsidiaries as
at July 31, 2006, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for

18



--------------------------------------------------------------------------------



 



the fiscal year then ended, accompanied by an opinion of Ernst & Young LLP,
independent public accountants, and the Consolidated balance sheet of the
Borrower and its Subsidiaries as at October 31, 2006, and the related
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the three months then ended, duly certified by the chief
financial officer of the Borrower as contemplated by Item 601(b)(3)(i) of
Regulation S-K under the Securities Exchange Act of 1934, as amended, copies of
which have been furnished to each Lender, fairly present, subject, in the case
of said balance sheet as at October 31, 2006, and said statements of income and
cash flows for the three months then ended, to year-end audit adjustments, the
Consolidated financial condition of the Borrower and its Subsidiaries as at such
dates and the Consolidated results of the operations of the Borrower and its
Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles consistently applied. Since July 31,
2006, there has been no Material Adverse Change.
     (f) There is no pending or threatened action, suit, investigation,
litigation or proceeding, including, without limitation, any Environmental
Action, affecting the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator that (i) would have a Material Adverse Effect
(other than the Disclosed Litigation), and there has been no adverse change in
the status, or financial effect on the Borrower or any of its Subsidiaries, of
the Disclosed Litigation from that described in the Borrower’s filings made
prior to the date hereof with the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended, or (ii) could reasonably be
expedited to affect the legality, validity or enforceability of this Agreement
or any Note or the consummation of the transactions contemplated hereby.
     (g) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System).
Following application of the proceeds of each Advance, not more than 25 percent
of the value of the assets (either of the Borrower only or of the Borrower and
its Subsidiaries on a Consolidated basis) subject to the provisions of
Section 5.02(a) or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Debt and within the scope of Section 6.01(d) will be margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System).
     (h) The Borrower is not an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
     (i) The information, exhibits and reports furnished by or on behalf of the
Borrower to the Agent or any Lender in connection with the negotiation and
syndication of this Agreement or pursuant to the terms of this Agreement, taken
as a whole, do not contain any untrue statement of a material fact and do omit
to state a material fact necessary to make the statements made therein not
misleading; provided that with respect to any projected financial information,
the Borrower represents only that such information was prepared in good faith
based on assumptions believed to be reasonable at the time made.
     (j) The Borrower is, individually and together with its Subsidiaries,
Solvent.
ARTICLE V
COVENANTS OF THE BORROWER
          SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Borrower
will:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all material applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA, Environmental Laws and the Patriot Act.

19



--------------------------------------------------------------------------------



 



     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves under generally applicable
accounting principles are being maintained, unless and until any Lien resulting
therefrom attaches to its property and becomes enforceable against its other
creditors.
     (c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates; provided,
however, that the Borrower and its Subsidiaries may self-insure to the same
extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Subsidiary
operates and to the extent consistent with prudent business practice.
     (d) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that the Borrower and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(b) and provided further that neither
the Borrower nor any of its Subsidiaries shall be required to preserve any right
or franchise, or the corporate existence of any Subsidiary, if the Board of
Directors of the Borrower or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower or such Subsidiary, as the case may be, and that the loss thereof
is not disadvantageous in any material respect to the Borrower, such Subsidiary
or the Lenders.
     (e) Visitation Rights. At any reasonable time and from time to time, permit
the Agent or any of the Lenders or any agents or representatives thereof, to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, the Borrower and any of its Subsidiaries, and
to discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their officers or directors and with their independent
certified public accountants.
     (f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Borrower
and each such Subsidiary in accordance with, and to the extent required by,
generally accepted accounting principles in effect from time to time (or local
accounting requirements).
     (g) Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.
     (h) Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all material transactions otherwise permitted under
this Agreement with any of their Affiliates on terms that are fair and
reasonable and no less favorable to the Borrower or such Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate, other than (i) transactions between the Borrower and its
Subsidiaries, or between two or more Subsidiaries, (ii) compensation
arrangements for directors or executive officers approved by the Board of
Directors or the compensation committee of the board of directors and
(iii) transactions incurred in the ordinary course of business with Persons that
have directors who are also directors or executive officers of the Borrower.
     (i) Reporting Requirements. Furnish to the Agent:

20



--------------------------------------------------------------------------------



 



     (i) as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer of the
Borrower as having been prepared in accordance with generally accepted
accounting principles (subject to normal year-end audit adjustments and the
absence of footnotes) and certificates of the chief financial officer, chief
accounting officer, controller or treasurer of the Borrower as to compliance
with the terms of this Agreement and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03, provided
that in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Borrower shall also
provide, if necessary for the determination of compliance with Section 5.03, a
statement of reconciliation conforming such financial statements to GAAP;
     (ii) as soon as available and in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, containing the Consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion by
Ernst & Young LLP or other independent public accountants of recognized national
standing that does not include any “going concern” or similar qualification, or
any qualification as to the scope of their audit) and certificates of the chief
financial officer, chief accounting officer, controller or treasurer of the
Borrower as to compliance with the terms of this Agreement and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP;
     (iii) as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Borrower setting forth details of such
Default and the action that the Borrower has taken and proposes to take with
respect thereto;
     (iv) promptly after the sending or filing thereof, copies of all reports
that the Borrower sends to its securityholders generally, and copies of all
reports on Form 10-K, 10-Q or 8-K (other than pursuant to Rule 14a-12 of the
Securities Exchange Act of 1934, as amended) and registration statements for the
public offering (other than pursuant to employee Plans) of securities of the
Borrower that the Borrower or any Subsidiary files with the Securities and
Exchange Commission or any national securities exchange;
     (v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 4.01(f);
and
     (vi) such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
          SECTION 5.02. Negative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will not:

21



--------------------------------------------------------------------------------



 



     (a) Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:
     (i) Permitted Liens,
     (ii) purchase money Liens upon or in any real property or equipment
acquired or held by the Borrower or any Subsidiary to secure the purchase price
of such property or equipment or to secure Debt incurred solely for the purpose
of financing the acquisition, construction or improvement of such property or
equipment and related expenses, or Liens existing on any property or equipment
at the time of its acquisition (other than any such Liens created in
contemplation of such acquisition that were not incurred to finance the
acquisition of such property) or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount, provided, however, that no such
Lien shall extend to or cover any properties of any character other than the
real property or equipment being acquired, and no such extension, renewal or
replacement shall extend to or cover any properties not theretofore subject to
the Lien being extended, renewed or replaced,
     (iii) the Liens existing on the Effective Date and described on Schedule
5.02(a) hereto,
     (iv) Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary,
     (v) Liens on cash collateral or government securities to secure obligations
under Hedge Agreements and letters of credit, provided that the aggregate value
of any collateral so pledged does not exceed $25,000,000 in the aggregate at any
time,
     (vi) assignments of the right to receive income effected as a part of the
sale of a business unit or for collection purposes,
     (vii) other Liens securing Debt in an aggregate principal amount not to
exceed the amount specified in Section 5.02(d)(vi) at any time outstanding, and
     (viii) the replacement, extension or renewal of any Lien permitted by
clause (iii) or (iv) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Debt secured thereby.
     (b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so,
except that (i) any Subsidiary of the Borrower may merge or consolidate with or
into, or dispose of assets to, any other Subsidiary of the Borrower, (ii) any
Subsidiary of the Borrower may merge into or dispose of assets to the Borrower,
(iii) any Subsidiary of the Borrower may merge into or dispose of assets to any
other Person so long as the Borrower delivers to the Agent a certificate
demonstrating pro forma compliance with Section 5.03 after giving effect to such
transaction, (iv) any Subsidiary of the Borrower may merge with any other Person
so long as such Subsidiary is the surviving corporation and (v) the Borrower may
merge with any other Person so long as the Borrower is the surviving
corporation, provided, in each case, that no

22



--------------------------------------------------------------------------------



 



Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom.
     (c) Accounting Changes. Make or permit, or permit any of its Subsidiaries
to make or permit, any change in accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles.
     (d) Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to
exist, any Debt other than:
     (i) Debt owed to the Borrower or to a wholly owned Subsidiary of the
Borrower,
     (ii) Debt existing on the Effective Date and described on Schedule 5.02(d)
hereto (the “Existing Debt”), and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, the Existing Debt, provided that
the principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, and the direct and contingent obligors therefor shall
not be changed, as a result of or in connection with such extension, refunding
or refinancing,
     (iii) Debt of a Person existing at the time such Person is merged into or
consolidated with the any Subsidiary of the Borrower or becomes a Subsidiary of
the Borrower; provided that such Debt was not created in contemplation of such
merger, consolidation or acquisition,
     (iv) Debt of the type permitted to be secured by Liens pursuant to Section
5.02(a)(ii),
     (v) endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business, and
     (vi) other Debt aggregating for all of the Subsidiaries of the Borrower,
together with Debt secured by Liens permitted under Section 5.02(a)(vii), an
amount not to exceed $75,000,000 at any time outstanding.
     (e) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
Hedge Agreements except in the ordinary course of business and not for
speculative purposes.
     (f) Change in Nature of Business. Make, or permit any of its Subsidiaries
to make, any material change in the nature of the business carried on by the
Borrower and its Subsidiaries considered as a whole at the date hereof (it being
understood that the acquisition of Digital Insight Corporation and the entry
into businesses reasonably related to those carried on at the date hereof by the
Borrower and its Subsidiaries and by Digital Insight, Inc. does not represent a
material change in the nature of the business carried on by the Company and its
Subsidiaries).
          SECTION 5.03. Financial Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will:
     (a) Leverage Ratio. Maintain, as of any date, a ratio of Consolidated Debt
for Borrowed Money as at such date to Consolidated EBITDA of the Borrower and
its Subsidiaries for the period of four consecutive fiscal quarters most
recently ended of not greater than 3.00 to 1.00.
     (b) Interest Coverage Ratio. Maintain, as of the last day of each fiscal
quarter, a ratio of Consolidated EBITDA of the Borrower and its Subsidiaries for
the period of four consecutive fiscal quarters then ended to interest payable
on, and amortization of debt discount in respect of, all Debt for Borrowed Money
during such period by the Borrower and its Subsidiaries of not less than 3.00 to
1.00.

23



--------------------------------------------------------------------------------



 



ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
     (a) The Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or the Borrower shall fail to pay any interest on
any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within three Business Days after the same becomes due
and payable; or
     (b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or
     (c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), (e), (h) or (i), 5.02 or 5.03, or
(ii) the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 10 days after written notice thereof
shall have been given to the Borrower by the Agent or any Lender; or
     (d) The Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt that is outstanding in a principal or
notional amount of at least $75,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof; or
     (e) The Borrower or any of its Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 30 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or
     (f) Judgments or orders for the payment of money in excess of $75,000,000
in the aggregate shall be rendered against the Borrower or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not be

24



--------------------------------------------------------------------------------



 



an Event of Default under this Section 6.01(f) if and for so long as (i) the
amount of such judgment or order is covered by a valid and binding policy of
insurance between the defendant and the insurer covering payment thereof and
(ii) such insurer, which shall be rated at least “A” by A.M. Best Company, has
been notified of, and has not disputed the claim made for payment of, the amount
of such judgment or order; or
     (g) (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Borrower (or other securities
convertible into such Voting Stock) representing 35% or more of the combined
voting power of all Voting Stock of the Borrower; or (ii) during any period of
up to 24 consecutive months, commencing after the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of the
Borrower shall cease for any reason to constitute a majority of the board of
directors of the Borrower; or (iii) any Person or two or more Persons acting in
concert shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to direct the management or policies of the Borrower;
or
     (h) The Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $75,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of the Borrower or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.
ARTICLE VII
THE AGENT
          SECTION 7.01. Authorization and Action. Each Lender hereby appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers and discretion under this Agreement as are delegated to the
Agent by the terms hereof, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by the Borrower pursuant to
the terms of this Agreement.
          SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (i) may treat the
Lender that made any Advance as the holder of the Debt resulting therefrom until
the Agent receives and accepts an Assignment and Acceptance entered into by such
Lender, as assignor, and an Eligible Assignee, as assignee, as provided in
Section 8.07; (ii) may consult with legal counsel

25



--------------------------------------------------------------------------------



 



(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or the existence at any
time of any Default or to inspect the property (including the books and records)
of the Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (vi) shall incur no liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier or telegram) believed by it to be genuine and signed
or sent by the proper party or parties.
          SECTION 7.03. CNAI and Affiliates. With respect to its Commitment, the
Advances made by it and the Note issued to it, CNAI shall have the same rights
and powers under this Agreement as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include CNAI in its individual capacity. CNAI and
its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, the Borrower, any of its Subsidiaries and any
Person who may do business with or own securities of the Borrower or any such
Subsidiary, all as if CNAI were not the Agent and without any duty to account
therefor to the Lenders. The Agent shall have no duty to disclose any
information obtained or received by it or any of its Affiliates relating to the
Borrower or any of its Subsidiaries to the extent such information was obtained
or received in any capacity other than as Agent. In the event that CNAI or any
of its Affiliates shall be or become an indenture trustee under the Trust
Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in respect of any
securities issued or guaranteed by the Borrower, the parties hereto acknowledge
and agree that any payment or property received in satisfaction of or in respect
of any obligation of the Borrower hereunder or under any other Loan Document by
or on behalf of CNAI in its capacity as the Agent for the benefit of any Lender
under this Agreement or any Note (other than CNAI or an Affiliate of CNAI) and
which is applied in accordance with this Agreement shall be deemed to be exempt
from the requirements of Section 311 of the Trust Indenture Act pursuant to
Section 311(b)(3) of the Trust Indenture Act.
          SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.
          SECTION 7.05. Indemnification. The Lenders agree to indemnify the
Agent (to the extent not reimbursed by the Borrower), ratably according to the
respective principal amounts of the Advances then owed to each of them (or if no
Advances are at the time outstanding, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Agent in any way relating to or arising
out of this Agreement or any action taken or omitted by the Agent under this
Agreement (collectively, the “Indemnified Costs”), provided that no Lender shall
be liable for any portion of the Indemnified Costs resulting from the Agent’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender agrees to reimburse the Agent promptly upon demand for its ratable
share of any out-of-pocket expenses (including counsel fees) incurred by the
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.

26



--------------------------------------------------------------------------------



 



          SECTION 7.06. Successor Agent. The Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower and may be removed
at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.
          SECTION 7.07. Other Agents. Each Lender hereby acknowledges that
neither the documentation agent nor any other Lender designated as any “Agent”
on the signature pages hereof has any liability hereunder other than in its
capacity as a Lender.
ARTICLE VIII
MISCELLANEOUS
          SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders, do any of the following: (a) waive any of
the conditions specified in Section 3.01, (b) increase the Commitments of the
Lenders, (c) reduce the principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, (d) postpone any date fixed for any payment
of principal of, or interest on, the Advances or any fees or other amounts
payable hereunder, (e) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder or (f) amend this Section 8.01; and provided further that no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Agent under this Agreement or any Note.
          SECTION 8.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopier or
telegraphic communication) and mailed, telecopied or delivered or (y) as and to
the extent set forth in Section 8.02(b) and in the proviso to this
Section 8.02(a), if to the Borrower, at its address at 2700 Coast Avenue,
Mountain View, California 94043, Attention: Vice President, Finance; if to any
Initial Lender, at its Domestic Lending Office specified opposite its name on
Schedule I hereto; if to any other Lender, at its Domestic Lending Office
specified in the Assignment and Acceptance pursuant to which it became a Lender;
and if to the Agent, at its address at Two Penns Way, New Castle, Delaware
19720, Attention: Bank Loan Syndications Department; or, as to the Borrower or
the Agent, at such other address as shall be designated by such party in a
written notice to the other parties and, as to each other party, at such other
address as shall be designated by such party in a written notice to the Borrower
and the Agent, provided that materials required to be delivered pursuant to
Section 5.01(i)(i), (ii) or (iv) shall be delivered to the Agent as specified in
Section 8.02(b) or as otherwise specified to the Borrower by the Agent. All such
notices and communications shall, when mailed, telecopied or e-mailed, be
effective when deposited in the mails, telecopied or confirmed by e-mail,
respectively, except that notices and communications to the Agent pursuant to
Article II, III or VII shall not be effective until received by the Agent.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or the Notes or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.
          (b) So long as CNAI or any of its Affiliates is the Agent, materials
required to be delivered pursuant to Section 5.01(i)(i), (ii) and (iv) shall be
delivered to the Agent in an electronic medium in a format

27



--------------------------------------------------------------------------------



 



acceptable to the Agent and the Lenders by e-mail at
oploanswebadmin@citigroup.com. The Borrower agrees that the Agent may make such
materials, as well as any other written information, documents, instruments and
other material relating to the Borrower, any of its Subsidiaries or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Lenders by posting such notices on Intralinks or a substantially similar
electronic system (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Agent or any of its Affiliates in connection with
the Platform.
          (c) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier. Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.
          SECTION 8.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on
demand all reasonable documented out of pocket costs and expenses of the Agent
in connection with the preparation, execution, delivery, modification and
amendment of this Agreement, the Notes and the other documents to be delivered
hereunder, including, without limitation, (A) all due diligence, syndication
(including printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this
Agreement. The Borrower further agrees to pay on demand all costs and expenses
of the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Agent and each Lender in
connection with the enforcement of rights under this Section 8.04(a).
          (b) The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or (ii) the actual or alleged presence of Hazardous Materials on
any property of the Borrower or any of its Subsidiaries or any Environmental
Action relating in any way to the Borrower or any of its Subsidiaries, except to
the extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 8.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by the Borrower, its
directors, equityholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. The
Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive

28



--------------------------------------------------------------------------------



 



damages against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.
          (c) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.07(d) or (e), 2.09 or 2.11,
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other than on the last day
of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 8.07 as a result of a
demand by the Borrower pursuant to Section 8.07(a), the Borrower shall, upon
demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including, without limitation, any
loss (including loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.
          (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.10, 2.13 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
          SECTION 8.05. Right of Set-off. Upon either (a) the occurrence and
during the continuance of any Event of Default under Section 6.01(a) or 6.01(e)
or (b) (i) the occurrence and during the continuance of any other Event of
Default and (ii) the making of the request or the granting of the consent
specified by Section 6.01 to authorize the Agent to declare the Notes due and
payable pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement and the Note held
by such Lender, whether or not such Lender shall have made any demand under this
Agreement or such Note and although such obligations may be unmatured. Each
Lender agrees promptly to notify the Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.
          SECTION 8.06. Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.
          SECTION 8.07. Assignments and Participations. (a) Each Lender may and,
if demanded by the Borrower (following a demand by such Lender pursuant to
Section 2.10 or 2.13) upon at least 5 Business Days’ notice to such Lender and
the Agent, will, assign to one or more Persons all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Advances owing to it and the Note or Notes held
by it); provided, however, that (i) each such assignment shall be of a constant,
and not a varying, percentage of all rights and obligations under this
Agreement, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender or an assignment of all of a
Lender’s rights and obligations under this Agreement, the amount of the
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof unless the Borrower and the
Agent otherwise agree, (iii) each such assignment shall be to an Eligible
Assignee, (iv) each such assignment made as a result of a demand by the Borrower
pursuant to this Section 8.07(a) shall be arranged by the Borrower after
consultation with the Agent and shall be either an assignment of all of the
rights and obligations

29



--------------------------------------------------------------------------------



 



of the assigning Lender under this Agreement or an assignment of a portion of
such rights and obligations made concurrently with another such assignment or
other such assignments that together cover all of the rights and obligations of
the assigning Lender under this Agreement, (v) no Lender shall be obligated to
make any such assignment as a result of a demand by the Borrower pursuant to
this Section 8.07(a) unless and until such Lender shall have received one or
more payments from either the Borrower or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement, and (vi) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Note subject to such
assignment and a processing and recordation fee of $3,500 payable by the parties
to each such assignment, provided, however, that in the case of each assignment
made as a result of a demand by the Borrower, such recordation fee shall be
payable by the Borrower except that no such recordation fee shall be payable in
the case of an assignment made at the request of the Borrower to an Eligible
Assignee that is an existing Lender. Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than its rights under
Sections 2.10, 2.13 and 8.04 to the extent any claim thereunder relates to an
event arising prior to such assignment) and be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto).
          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.
          (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.
          (d) The Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

30



--------------------------------------------------------------------------------



 



          (e) Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation.
          (f) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 8.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Borrower Information relating to the Borrower received by
it from such Lender.
          (g) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.
          SECTION 8.08. Confidentiality. Neither the Agent nor any Lender may
disclose to any Person any confidential, proprietary or non-public information
of the Borrower furnished to the Agent or the Lenders by the Borrower (such
information being referred to collectively herein as the “Borrower
Information”), except that each of the Agent and each of the Lenders may
disclose Borrower Information (i) to its and its affiliates’ employees,
officers, directors, agents and advisors (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Borrower Information and instructed to keep such Borrower Information
confidential on substantially the same terms as provided herein), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 8.08, to
any assignee or participant or prospective assignee or participant, (vii) to the
extent such Borrower Information (A) is or becomes generally available to the
public on a non-confidential basis other than as a result of a breach of this
Section 8.08 by the Agent or such Lender, or (B) is or becomes available to the
Agent or such Lender on a nonconfidential basis from a source other than the
Borrower and (viii) with the consent of the Borrower.
          SECTION 8.09. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          SECTION 8.10. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 8.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement

31



--------------------------------------------------------------------------------



 



of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. The Borrower hereby further
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to the Borrower at its address specified pursuant to
Section 8.02. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or the Notes
in the courts of any jurisdiction.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          SECTION 8.12. Patriot Act Notice. Each Lender and the Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act. The Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Agent or any Lenders in order to assist the Agent
and the Lenders in maintaining compliance with the Patriot Act.

32



--------------------------------------------------------------------------------



 



          SECTION 8.13. Waiver of Jury Trial. Each of the Borrower, the Agent
and the Lenders hereby irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

                  INTUIT INC.
 
           
 
  By   /s/ Kiran M. Patel    
 
           
 
      Kiran M. Patel    
 
      Title: Senior Vice President,    
 
                Chief Financial Officer    
 
                CITICORP NORTH AMERICA, INC.,     as Agent
 
           
 
  By   /s/ Deborah Ironson    
 
           
 
  Title:   Vice President    
 
           
Initial Lenders
 
           
Commitment
           
 
            $500,000,000   CITICORP NORTH AMERICA, INC.
 
           
 
  By   /s/ Deborah Ironson    
 
           
 
  Title:   Vice President    
 
            $500,000,000   CHASE LINCOLN FIRST COMMERCIAL CORPORATION
 
           
 
  By   /s/ John C. Riordan    
 
           
 
  Title:   Vice President    
$1,000,000,000 Total of the Commitments
           

33



--------------------------------------------------------------------------------



 



SCHEDULE I
INTUIT INC.
BRIDGE CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

          Name of Initial Lender   Domestic Lending Office   Eurodollar Lending
Office
Citicorp North America, Inc.
  Two Penns Way   Two Penns Way
 
  New Castle, DE 19720   New Castle, DE 19720
 
  Attn:   Attn:
 
  T: 302 894-6016   T: 302 894-6016
 
  F: 212 994-0961   F: 212 994-0961
 
       
Chase Lincoln First
  1111 Fannin Street, 10th Floor   1111 Fannin Street, 10th Floor
Commercial Corporation
  Houston, TX 77002   Houston, TX 77002
 
  Attn:   Attn:
 
  T: 713 750-2242   T: 713 750-2242
 
  F: 713 750-2782   F: 713 750-2782

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.02(a)
Existing Liens
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.02(d)
Existing Subsidiary Debt
None

 



--------------------------------------------------------------------------------



 



EXHIBIT A — FORM OF
REVOLVING CREDIT
PROMISSORY NOTE

     
U.S.$                    
  Dated:                     , 200___

          FOR VALUE RECEIVED, the undersigned, INTUIT INC., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                     (the “Lender”) for the account of its Applicable Lending
Office on the Termination Date (each as defined in the Credit Agreement referred
to below) the principal sum of U.S.$[amount of the Lender’s Commitment in
figures] or, if less, the aggregate principal amount of the Advances made by the
Lender to the Borrower pursuant to the Credit Agreement dated as of January 31,
2007 among the Borrower, the Lender and certain other lenders parties thereto,
Chase Lincoln First Commercial Corporation, as syndication agent, and Citicorp
North America, Inc. as Agent for the Lender and such other lenders (as amended
or modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) outstanding on the Termination Date.
          The Borrower promises to pay interest on the unpaid principal amount
of each Advance from the date of such Advance until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.
          Both principal and interest are payable in lawful money of the United
States of America to CNAI, as Agent, at 388 Greenwich Street, New York, New York
10013, in same day funds. Each Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note.
          This Promissory Note is one of the Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Advance being evidenced by this Promissory
Note and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

                  INTUIT INC.
 
           
 
  By        
 
           
 
      Title:    

 



--------------------------------------------------------------------------------



 



ADVANCES AND PAYMENTS OF PRINCIPAL

                                              Amount of                   Amount
of     Principal Paid     Unpaid Principal     Notation   Date   Advance     or
Prepaid     Balance     Made By  
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     

2



--------------------------------------------------------------------------------



 



EXHIBIT B — FORM OF NOTICE OF
BORROWING
Citicorp North America, Inc., as Agent
  for the Lenders parties
  to the Credit Agreement
  referred to below
  Two Penns Way
  New Castle, Delaware 19720
[Date]
          Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
          The undersigned, Intuit Inc., refers to the Credit Agreement, dated as
of January 31, 2007 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto, Chase Lincoln First
Commercial Corporation, as syndication agent, and Citicorp North America, Inc.,
as Agent for said Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:
     (i) The Business Day of the Proposed Borrowing is                     ,
200_.
     (ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].
     (iii) The aggregate amount of the Proposed Borrowing is
$                    .
     [(iv) The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Borrowing is ___month[s].]
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:
     (A) the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) are correct, before and
after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date; and

 



--------------------------------------------------------------------------------



 



     (B) no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.

                  Very truly yours,
 
                INTUIT INC.
 
           
 
  By        
 
           
 
      Title:.    

2



--------------------------------------------------------------------------------



 



EXHIBIT C — FORM OF
ASSIGNMENT AND ACCEPTANCE
          Reference is made to the Credit Agreement dated as of January 31, 2007
(as amended or modified from time to time, the “Credit Agreement”) among INTUIT
INC., a Delaware corporation (the “Borrower”), the Lenders (as defined in the
Credit Agreement), Chase Lincoln First Commercial Corporation, as syndication
agent, and Citicorp North America, Inc., as agent for the Lenders (the “Agent”).
Terms defined in the Credit Agreement are used herein with the same meaning.
          The “Assignor” and the “Assignee” referred to on Schedule I hereto
agree as follows:
          1. The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement. After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Advances owing to the Assignee will be as set forth on Schedule 1 hereto.
          2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto;
and (iv) attaches the Note[, if any] held by the Assignor [and requests that the
Agent exchange such Note for a new Note payable to the order of [the Assignee in
an amount equal to the Commitment assumed by the Assignee pursuant hereto or new
Notes payable to the order of the Assignee in an amount equal to the Commitment
assumed by the Assignee pursuant hereto and] the Assignor in an amount equal to
the Commitment retained by the Assignor under the Credit Agreement,
[respectively,] as specified on Schedule 1 hereto.
          3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (v) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vi) attaches any
U.S. Internal Revenue Service forms required under Section 2.13 of the Credit
Agreement.
          4. Following the execution of this Assignment and Acceptance, it will
be delivered to the Agent for acceptance and recording by the Agent. The
effective date for this Assignment and Acceptance (the “Effective Date”) shall
be the date of acceptance hereof by the Agent, unless otherwise specified on
Schedule 1 hereto.
          5. Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance,

 



--------------------------------------------------------------------------------



 



have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement.
          6. Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the Notes in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and facility fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the Notes for periods
prior to the Effective Date directly between themselves.
          7. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.
          8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.
          IN WITNESS WHEREOF, the Assignor and the Assignee have caused
Schedule 1 to this Assignment and Acceptance to be executed by their officers
thereunto duly authorized as of the date specified thereon.

2



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment and Acceptance

         
Percentage interest assigned:
      ___%
 
       
Assignee’s Commitment:
      $___
 
       
Aggregate outstanding principal amount of Advances assigned:
  $___    
 
       
Principal amount of Note payable to Assignee:
  $___    
 
       
Principal amount of Note payable to Assignor:
  $___    
 
       
Effective Date*:                     , 200___
       

                  [NAME OF ASSIGNOR], as Assignor
 
           
 
  By        
 
           
 
  Title:        
 
                Dated:                     , 200____
 
                [NAME OF ASSIGNEE], as Assignee
 
           
 
  By        
 
           
 
  Title:        
 
                Dated:                     , 200___
 
                Domestic Lending Office:               [Address]
 
                Eurodollar Lending Office:               [Address]

 

*   This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

3



--------------------------------------------------------------------------------



 



Accepted [and Approved]** this
                     day of                     , 200___

CITICORP NORTH AMERICA, INC., as Agent

             
By
           
 
           
 
  Title:        

[Approved this                      day
of                     , 200_
INTUIT INC.

             
By
      ]*    
 
           
 
  Title:        

 

**   Required if the Assignee is an Eligible Assignee solely by reason of clause
(viii) of the definition of “Eligible Assignee”.   *   Required if the Assignee
is an Eligible Assignee solely by reason of clause (viii) of the definition of
“Eligible Assignee”.

4



--------------------------------------------------------------------------------



 



EXHIBIT D — FORM OF
OPINION OF COUNSEL
FOR THE BORROWER
[Effective Date]
To each of the Lenders parties
   to the Credit Agreement described below, and
   to Citicorp North America, Inc., as Agent
Intuit Inc.
Ladies and Gentlemen:
          This opinion is furnished to you pursuant to Section 3.01(h)(iv) of
the Credit Agreement, dated as of January 31, 2007 (the “Credit Agreement”), by
and among Intuit Inc., a Delaware corporation (the “Borrower”), the Lenders
parties thereto, Chase Lincoln First Commercial Corporation, as syndication
agent (the “Syndication Agent”), and Citicorp North America, Inc., as
administrative agent (the “Agent”) for said Lenders. Unless otherwise defined
herein (including but not limited to the Exhibits hereto), terms defined in the
Credit Agreement are used herein as therein defined.
          We have acted as counsel for the Borrower in connection with the
negotiation, execution and delivery of the Credit Agreement.
          In rendering this opinion, we have examined such matters of law as we
considered necessary for the purpose of rendering this opinion. As to matters of
fact material to the opinions expressed herein, we have relied solely upon the
representations and warranties as to factual matters contained in, and made by
Borrower pursuant to, the Management Certificate (defined on Exhibit A) and upon
our examination of the documents identified on Exhibit A (collectively,
“Reviewed Documents”). We have not examined, and we express no opinion with
respect to, any documents other than those described on Exhibit A or made any
independent factual investigation. Except as described on Exhibit A, bring-down
certificates, telegrams or telephonic advice of the public officials referred to
on Exhibit A were not obtained as of the date hereof. Except as described on
Exhibit A, we have not caused the search of any record of any governmental
agency or third party.
          In our examination of documents, we have assumed the current accuracy
and completeness of (a) the information obtained from public officials and
records included in the documents identified on Exhibit A and (b) the
representations and warranties made by representatives of Borrower to us,
including, without limitation, those set forth in the Management Certificate. We
have also assumed that all the representations and warranties made by Borrower
in, or pursuant to, the Credit Agreement are true and complete as to factual
matters in all material respects. We have made no attempt to verify the accuracy
of any of such information, representations or warranties or to determine the
existence or non-existence of any factual matters other than those described
above.
          In our examination of documents for purposes of this opinion, we have
assumed, and express no opinion as to, the genuineness of all signatures on
original documents, the authenticity and completeness of all documents submitted
to us as originals, the conformity to originals and completeness of all
documents submitted to

 



--------------------------------------------------------------------------------



 



us as copies, the lack of any undisclosed termination, modification, waiver or
amendment to any document reviewed by us, the legal competence and capacity of
all persons or entities (other than the Borrower) executing the same and (except
with respect to due authorization of the Credit Agreement and the Notes by
Borrower) the due authorization, execution and delivery of all documents where
due authorization, execution and delivery are prerequisites to the effectiveness
thereof.
          For the purposes of this opinion, we have also assumed, without
independent investigation, that: (a) the Credit Agreement and the Notes
(together with the related commitment letter) reflect the complete understanding
and agreement of the parties concerning the subject matter thereof; (b) the
Credit Agreement is a legal, valid and binding obligation of the Agent, the
Syndication Agent and the Lenders, enforceable against such parties in
accordance with its terms; and (c) Borrower is not insolvent and by executing
and delivering the Credit Agreement and the Notes will not become insolvent and
has not intended to incur, and will not have believed that it has incurred,
debts beyond its ability to pay them as they mature.
          As used in this opinion, the phrases “to our knowledge,” “we are not
aware,” “known to us” or “to our actual knowledge” or words of similar import
refer only to the current actual knowledge of the attorneys within this firm
representing Borrower in connection with the execution and delivery of the
Credit Agreement and indicate that we have not undertaken any independent
investigation with respect to the statements being qualified by such knowledge
limitation other than our examination of the Reviewed Documents.
          We do not assume any responsibility for the accuracy, completeness or
fairness of any information, including, but not limited to, financial
information, furnished to you by Borrower (or any of its agents or
representatives) concerning the business, assets, operations, financial
condition or affairs of Borrower or any of its Subsidiaries or any other
information furnished to you by Borrower or any of its agents or
representatives.
          Where statements in this opinion are qualified by the term “material,”
or “material adverse effect” those statements involve judgments and opinions as
to the materiality or lack of materiality of certain matters upon the financial
condition or operations of the Borrower and its Subsidiaries taken as a whole,
which judgments and opinions are entirely those of Borrower and its officers,
after having been advised by us as to the legal effect and consequences of such
matters.
          This opinion is subject to, and we render no opinion with respect to,
general limitations and exceptions applicable to all contracts. Without
limitation, this opinion is subject to, and we render no opinion with respect
to, the effect of the following:
     (a) the effect of bankruptcy, insolvency, reorganization, arrangement,
moratorium, bulk sales, fraudulent conveyance and other similar laws now or
hereafter in effect relating to or affecting the rights and remedies of
creditors generally, including, without limitation, the effect of statutory or
other law regarding fraudulent conveyances, preferential transfers and equitable
subordination;
     (b) the effect of general principles of equity, including but not limited
to judicial decisions holding that certain provisions are unenforceable when
their enforcement would violate the implied covenant of good faith and fair
dealing, or would be commercially unreasonable or involve undue delay, whether
or not such principles or decisions have been codified by statute, concepts of
materiality, reasonableness, good faith and fair dealing, unconscionability and
the possible unavailability of specific performance, injunctive relief or other
equitable remedies, regardless of whether considered in a proceeding in equity
or at law;
     (c) the effect of limitations imposed by reason of generally applicable
public policy principles or considerations or limitations imposed by or
resulting from the exercise by any court of its discretion;
     (d) the existence or effect of any implied duty or covenant of good faith
and fair dealing to which Agent or any Lender may have been or may be subject;

2



--------------------------------------------------------------------------------



 



     (e) the effect of any applicable law or court decisions that requires a
lender to enforce its remedies in a commercially reasonable manner;
     (f) any federal or state securities laws;
     (g) the effect of state and federal laws and judicial decisions that
provide, among other things, (i) that oral modifications to a contract or
waivers of contractual provisions may be enforceable, if the modification was
performed, notwithstanding any express provision in the agreement that the
agreement may only be modified or an obligation thereunder waived in writing, or
(ii) that an implied agreement may be created from trade practices or course of
conduct;
     (h) the enforceability of any provision purporting to waive rights to trial
by jury, service of process or objections to the laying of venue or to forum on
the basis of forum non conveniens in connection with any litigation arising out
of or pertaining to the Credit Agreement or the Notes;
     (i) the effect of judicial decisions that may permit the introduction of
extrinsic evidence to modify the terms or the interpretation of the Credit
Agreement or the Notes;
     (j) the effect of equitable principles on the enforceability of any
provisions of the Credit Agreement or the Notes providing that (i) rights or
remedies are not exclusive, (ii) rights or remedies may be exercised without
notice, (iii) every right or remedy is cumulative and may be exercised in
addition to or with any other right or remedy, or (iv) the failure to exercise,
or any delay in exercising, rights or remedies available under the Credit
Agreement or the Notes will not operate as a waiver of any such right or remedy;
     (k) applicable statutes and judicial decisions which provide, among other
things, that a court may limit the granting of attorneys’ fees to those
attorneys’ fees which are determined by the court to be reasonable and that
attorneys’ fees may be granted only to a prevailing party and that a contractual
provision for attorneys’ fees is deemed to extend to both parties
(notwithstanding that such provision by its express terms benefits only one
party);
     (l) the effect of equitable principles on the enforceability of any
provision in the Credit Agreement or the Notes that permits or authorizes the
Agent or the Lenders to exercise remedies or impose penalties or an increase in
interest rate for late payment or other default if it is determined that the
default is not material, the remedies or penalties bear no reasonable relation
to the damage suffered by the Agent or the Lenders as a result of the default or
it cannot be demonstrated that the enforcement of the remedies or penalties is
reasonably necessary for the protection of the Agent or the Lenders;
     (m) the enforceability of any provisions in the Credit Agreement or the
Notes releasing or exonerating a party from liability or providing for
indemnification or contribution, to the extent enforcement of such provisions
would be contrary to public policy or indemnify a party against liability for
the party’s own fraud or wrongful or negligent acts or omissions.
     (o) the enforceability of any waiver of the Borrower’s right to assert
counterclaims or other claims or defenses; and
     (p) Section 2.14 of the Credit Agreement insofar as it provides that any
Lender purchasing a participation from another Lender pursuant thereto may
exercise set-off or similar rights with respect to such participation.
          With respect to our opinion expressed in paragraph 1 below that
Borrower is in good standing under the laws of the State of Delaware, we have
relied exclusively on the Delaware Certificate of Good Standing.
          With respect to our opinion in paragraph 2 below, we have relied
solely upon Borrower’s certification in the Management Certificate identifying
those agreements of Borrower that Borrower considers to be material with respect
to the Credit Agreement and the Notes and the transactions contemplated to be
carried out in

3



--------------------------------------------------------------------------------



 



accordance with and pursuant to the Credit Agreement and copies, supplied to us
by Borrower, of such Material Agreements that are expressly listed and
identified as “Material Agreements” on Exhibit B hereto and in the Management
Certificate. We have not undertaken any independent investigation of such
matters.
          With respect to our opinion in paragraph 3 below, we note that the
Credit Agreement and/or the Notes may be required to be filed and/or disclosed
in a current report on Form 8-K by Borrower with the Securities and Exchange
Commission.
          We are admitted to practice law in the State of California and in the
State of New York. The opinions expressed herein are limited to the existing
internal laws of the State of California, the existing laws of the State of New
York, the Delaware General Corporation Law as in effect on the date hereof (the
“DGCL”), and the existing federal laws of the United States of America, assuming
that such laws apply to the matters expressed herein. To the extent that any of
the Reviewed Documents (other than the Credit Agreement and the Notes) are
governed by the laws of any jurisdiction other than the States of California or
New York, or the United States federal law as described above, we have assumed
with your permission that those laws are the same as the relevant laws of the
State of California and our opinion relating to those documents is based solely
upon the apparent meaning of the language, without regard to interpretation or
construction that might be indicated by the laws governing those agreements. Our
opinion is limited to such California and New York state and United States
federal statutes, laws, rules or regulations, and provisions of the DGCL, as in
our experience are of general application to transactions of the sort
contemplated by the Credit Agreement.
          With respect to our enforceability opinion in paragraph 4 below, our
opinion is limited to the existing laws of the State of New York. With respect
to the Credit Agreement and the Notes, we have assumed that in a proceeding
outside of New York that the choice of New York state law would be given effect
and would exclusively apply to and govern the Credit Agreement.
          In rendering the opinions below, we are opining only as to the
specific legal issues expressly set forth therein, and no opinion shall be
inferred as to any other matter or matters.
          Based upon and subject to the foregoing, and subject to all of the
assumptions, qualifications, exceptions and limitations contained herein, we are
of the following opinion:
     1. The Borrower is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware.
     2. The execution, delivery and performance by the Borrower of the Credit
Agreement and the Notes, and the consummation of the transactions contemplated
thereby, are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action on the part of Borrower’s Board of Directors
and, where required, its shareholders, and do not (i) violate the terms of the
Charter or the By-laws, (ii) violate any California State, New York State or
United States federal law, rule or regulation applicable to the Borrower
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System) or (iii) result in the breach of any Material Agreement.
The Credit Agreement and the Notes have been duly executed and delivered on
behalf of the Borrower.
     3. No authorization, approval or other action by, and no notice to or
filing with, any California State, New York State, or United States federal,
governmental authority or regulatory body, or pursuant to the DGCL to any
governmental authority or regulatory body, is required for the due execution,
delivery and performance, as of the date hereof, by the Borrower of the Credit
Agreement and the Notes.
     4. The Credit Agreement is, and after giving effect to the initial
Borrowing, the Notes will be, legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their respective
terms.
          In rendering the opinions above, we are opining only as to the
specific legal issues expressly set forth herein, and no opinion shall be
inferred as to other matters. This opinion is intended solely for the use of the

4



--------------------------------------------------------------------------------



 



Lenders and the Agent for the purpose of the above transaction, and is not to be
relied upon for any other purpose or by any other person or entity, without our
prior written consent, except that a copy of this opinion may be delivered by
any Lender to any person or entity that is a permitted Assignee of a Lender, and
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such person may rely on the opinion expressed above as if such person were a
Lender, and this opinion were addressed and delivered to such person, on the
date hereof. We assume no obligation to advise you of any fact, circumstance,
event or change in the law or the facts that may hereafter be brought to our
attention whether or not such occurrence would affect or modify the opinions
expressed herein.
          Very truly yours,

5



--------------------------------------------------------------------------------



 



EXHIBIT A
REVIEWED DOCUMENTS
     (1) The Credit Agreement.
     (2) The documents furnished by the Borrower pursuant to Article III of the
Credit Agreement.
     (3) The Certificate of Incorporation of the Borrower and all amendments
thereto (the “Charter”).
     (4) The by-laws of the Borrower and all amendments thereto (the “By-laws”).
     (5) A certificate of the Secretary of State of Delaware, dated
                     , 2007, attesting to the continued corporate existence and
good standing of the Borrower in that State (the “Delaware Certificate of Good
Standing”).
     (6) A Management Certificate addressed to us, dated of even date herewith
and executed by Borrower (“Management Certificate”).
     (7) A certificate of the Secretary of Borrower, certifying (i) the names
and true signatures of the officers of the Borrower authorized to sign the
Credit Agreement and the Notes and the other documents to be delivered under the
Credit Agreement, and (ii) the attached copies of the resolutions of the Board
of Directors of the Borrower approving the Credit Agreement and the Notes.
     (8) Copies of the agreements, each of which is listed on Exhibit B to this
letter, that have been identified to us by Borrower in the Management
Certificate to be the only material agreements of Borrower to which Borrower is
a party or by which Borrower’s assets are bound that Borrower considers to be
material with respect to the Credit Agreement and the Notes and the transactions
contemplated to be carried out in accordance with and pursuant to the Credit
Agreement (the “Material Agreements”).

6



--------------------------------------------------------------------------------



 



EXHIBIT B
MATERIAL AGREEMENTS

7



--------------------------------------------------------------------------------



 



, 2007
To each of the Lenders parties
  to the Credit Agreement described below, and
  to Citicorp North America, Inc., as Agent
Re: Intuit Inc.
Ladies and Gentlemen:
     I am Vice President, General Counsel and Corporate Secretary of Intuit
Inc., a Delaware corporation (the “Company”). This opinion is furnished to you
pursuant to the Bridge Credit Agreement, dated as of January 31, 2007 (the
“Credit Agreement”), by and among the Company, the Lenders parties thereto (the
“Lenders”), Chase Lincoln First Commercial Corporation, as syndication agent,
and Citicorp North America, Inc., as administrative agent (the “Agent”) for said
Lenders. Except as otherwise defined herein, capitalized terms used herein shall
have the meanings ascribed to them in the Credit Agreement.
     In order to render this opinion, I have examined such matters and questions
of law as I deem advisable under the circumstances. Please note that I have not
conducted a docket search in any jurisdiction with respect to litigation that
may be pending against the Company.
     As used in this opinion, the phrase “to my knowledge” or words of similar
import, refer only to my current actual knowledge without having conducted any
special investigation other than to engage in discussions with and receive
regular updates from legal services personnel of the Company, including
personnel with oversight of litigation matters and intellectual property matters
and who report directly to me in my capacity as general counsel and an officer
of the Company.
     Where statements in this opinion are qualified by the term “material
adverse effect”, those statements involve factual judgments by the Company as to
the materiality or lack of materiality of certain matters upon the financial
condition and operations of the Company and its Subsidiaries taken as a whole.
     This opinion is limited to the existing internal laws of the State of
California and the existing federal laws of the United States of America,
assuming that such laws apply to the matters expressed herein. I express no
opinion herein with respect to any other laws, rules or regulations. In
rendering the opinions expressed herein, I am opining only as to the specific
legal issues expressly set forth herein, and no opinion shall be inferred as to
any other matter or matters.
     In accordance with Section 95 of the American Law Institute’s Restatement
(Third) of the Law Governing Lawyers (2000), this opinion letter is to be
interpreted in accordance with customary practices of lawyers rendering opinions
to third parties in transactions of the type provided for in the Credit
Agreement.

8



--------------------------------------------------------------------------------



 



     Based upon and subject to the foregoing, to my knowledge, there are no
lawsuits, governmental investigations or arbitration proceedings pending, or
threatened in writing, against the Company or any of its Subsidiaries before any
U.S. federal court or governmental agency, before any Delaware State or
California State court or governmental agency or before any arbitrator that
(i) purport to affect the legality, validity, binding effect or enforceability
of the Credit Agreement or any of the Notes or the consummation of the
transactions provided for therein, or (ii) except as described in the Borrower’s
filings made with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended, are likely to have a material
adverse effect upon the financial condition or operations of the Company and its
Subsidiaries taken as a whole.
     This opinion is furnished by me as general counsel for the Company to you
and at the request of the Company. This opinion is intended solely for the use
of the Lenders and the Agent for the purpose of the above transaction, and is
not to be relied upon for any other purpose or by any other person or entity,
without my prior written consent, except that a copy of this opinion may be
delivered by any Lender to any person or entity that is a permitted Assignee of
a Lender, and becomes a Lender in accordance with the provisions of the Credit
Agreement. Any such person may rely on the opinion expressed above as if such
person were a Lender, and this opinion were addressed and delivered to such
person, on the date hereof. I assume no obligation to advise you of any fact,
circumstance, event or change in the law or the facts that may hereafter be
brought to my attention whether or not such occurrence would affect or modify
the opinions expressed herein.

     
 
  Very truly yours,
 
   
 
  Laura A. Fennell
General Counsel
Intuit Inc.

9